Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 10/05/2020. By this application,
Claims 1-10 are pending.

Information Disclosure Statement
The IDS filed on 10/05/2020 is considered and initialed by the examiner.

Claim Objections
	Claim 2 is objected because of the following informalities: in the claim “the data positions of different formats are assigned” should be read as “data positions of different formats are assigned”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 9 and 10 recited a “program”, which is software without claiming associated computer hardware required for execution.
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 9 and 10 recited a “program”, which is software without claiming associated computer hardware required for execution.
According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Therefore, examiner interprets the “program” is a software module. Thus claims 9 and 10 are directed to a software system which is directed to non-statutory subject matter.  See MPEP § 2106.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:


Claims 1-3 and 7-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Patiejunas et al. (US 10,120,579), in view of Kishi et al. (US 2019/0026272, hereafter Kishi)
	With respect to independent claim 1, Patiejunas recites
A system comprising: (disclosing archival data storage system #206 (col. 6, lines 3-10); fig. 2)) a control part; and (disclosing the common control plane #212 (col. 6, lines 7-13; fig. 2), in which a portion of the common control planes #212 manages data transfer (col. 10, lines 45-62; col. 12, lines 39-52); thereby, the portion of the common control planes #212 or the common control plane #212 itself may be considered as a control part)
a storage part which stores data on a basis of a data position, (disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). Since the payload data cache #228 and the storage node #245 may include solid state storage devices and electromechanical hard disk drives, then the payload data cache #228 and the storage node #245 may store data based on physical address of the data, which is a data position. The payload data cache #228 and the storage node #245 are memories of a data storage system; and therefore, they may belong to a storage part of the storage system which is used for archival purposes (col. 2, lines 59-67 and col. 3, lines 1-4). In other words, the 
wherein the system uses, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource, (disclosing the system may make an API request (col. 9, lines 52-61), since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
the control part controls and activates an application designated by the scheme associated with the URI and passes the resource of the URI to the application, and
 (disclosing the common control plane #212 controls and performs services for jobs submitted by the job tracker #230 (col. 11, lines 32-34), and the job submitted by the job tracker #230 is in response to an API request (col. 10, lines 53-57). Therefore, in response to an API request, the common control plane #212 may receive a request associated with the URI that defines the scheme above. (col. 9, lines 52-61). Therefore, when the common control plane #212 performs the service submitted by the job tracker #230, the performance indicates that the common control plane #212 controls and initiates the API, which is a software allowing an application communicate with the archival data storage system (col. 6, lines 30-45), defined by the scheme. Therefore, the common control plane #212 controls and activates the application designated by the scheme associated with the URI. In response to the API request, the common 
the application uses the URI as the data position on a basis of the resource and controls data specified by the URI and stored in the storage part. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource
But Patiejunas does not explicitly recite
a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific content; and thereby, providing a faster access as compared to traditional memory access using address mapping and translation (Kishi, abstract))

With respect to claim 2, the combination of Patiejunas and Kishi recites
The system according to claim 1, wherein the storage part includes a plurality of storage parts to which data positions of different formats are assigned, and (Patiejunas, disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). The payload data cache #228 and the storage node #245 represent at least two storage parts, and each of the storage parts may have one or more memory pages or blocks, and each page or block may be considered as a storage part. Therefore, each of the storage parts, the payload data cache #228 and the storage node #245,  
the application designates data stored in each of the plurality of storage parts on a basis of the URI. (Patiejunas, the disclosure of an incoming API request may be associated with the uniform resource identifier (URI) (col. 9, lines 52-61) suggests that the application may identify data stored in each of the plurality of storage parts of the payload data cache #228 and the storage node #245 storage parts according to the URI; Kishi, paras 0079 and 0141)

With respect to claim 3, Patiejunas recites
The system according to claim 1, wherein the plurality of storage parts include at least two storage parts selected from a group including a register, a cache, a DRAM, a video memory, an SSD, a HDD, a tape drive, a magneto-optical storage medium. (Patiejunas, disclosing the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) may be considered as two storage parts, which may be the memories of the group includes “RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disk (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices or any other medium” (col. 35, lines 27-44))

With respect to claim 7, the combination of Patiejunas and Kishi recites
The system according to any one of claim 1, wherein the storage part stores image data including a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter, and (from the rejection for claim 1, the combination of Patiejunas and Kishi discloses the storage part stores image data including a URI in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter; and Patiejunas discloses a method for accessing information using URI (Patiejunas, col. 9, lines 52-61). Sending the URI information, includes sending information related to a position of data being accessed; and since the data may have a form of video; therefore, the data may be considered image data (Patiejunas, col. 20, lines 46-59)) 
the application is an image processing application which performs predetermined processing on the image data. (Patiejunas, the disclosure of receiving a data storage request to store archival data such as a video (col. 20, lines 56-59; therefore, the application may be considered as an image processing application)

With respect to independent claim 8, the combination of Patiejunas and Kishi recites
A data processing method in a system which includes a control part and a storage part which stores data on basis of a data position, the method comprising: (disclosing an archival data storage system #206 (col. 6, lines 3-10), comprising a common control planes #212 manages data transfer (col. 10, lines 45-62; col. 12, lines 39-52) between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). The common control planes #212 may be considered as a control part, and the payload data cache #228 and the storage 
a step of using, by the system, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource; (disclosing the system may make an API request (col. 9, lines 52-61), since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
a step of controlling and activating, by the control part, an application designated by the scheme associated with the URI and passing the resource of the URI to the application; and (disclosing the common control plane #212 controls and performs services for jobs submitted by the job tracker #230 (col. 11, lines 32-34), and the job submitted by the job tracker #230 is in response to an API request (col. 10, lines 53-57). Therefore, in response to an API request, the common control plane #212 may receive a request associated with the URI that defines the scheme above. (col. 9, lines 52-61). Therefore, when the common control plane #212 performs the service submitted by the job tracker #230, the performance indicates that the common control plane #212 controls and initiates the API, which is a software allowing an application communicate with the archival data storage system (col. 6, lines 30-45), defined by the scheme. Therefore, the common control plane #212 controls and activates the application designated by the scheme associated with the URI. In response to the API request, the common 
a step of using, by the application, the URI as the data position on a basis of the resource and controlling data specified by the URI and stored in the storage part. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource 
But Patiejunas does not explicitly recite
a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific content; and thereby, providing a faster access as compared to traditional memory access using address mapping and translation (Kishi, abstract))

With respect to independent claim 9, the combination of Patiejunas and Kishi recites
A program (Patiejunas, disclosing an application programming interface ("API") enable a user to programmatically interface with the various features, components and capabilities of the archival data storage system (col. 6, lines 30-45). Software that uses the API to communicate with the archival data storage system may be considered as an application) for a system (disclosing archival data storage system #206 (col. 6, lines 3-10) which includes a control part and a storage part which stores data on a basis of a data position, the program for causing a computer to realize: (disclosing the common control plane #212 (col. 6, lines 7- 
a function of using, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource; (disclosing the system may make an API request (col. 9, lines 52-61) since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
a function of controlling and activating an application designated by the scheme associated with the URI and passing the resource of the URI to the application; and  
a function of the application using the URI as the data position on a basis of the resource and controlling data specified by the URI and stored in the storage part. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource

a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or resource. The colon and two slashes may be called as a delimiter (para 0141). Therefore, a scheme and corresponding authority is associated by a format instead of a data address or data position. Thus, this method is analogous to what has been done by Patiejunas.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific 

With respect to independent claim 10, the combination of Patiejunas and Kishi recites
A program for a system (Patiejunas, disclosing an application programming interface ("API") enable a user to programmatically interface with the various features, components and capabilities of the archival data storage system (col. 6, lines 30-45). Software that uses the API to communicate with the archival data storage system may be considered as an application) which includes a control part and (disclosing the common control plane #212 (col. 6, lines 7-13; fig. 2), in which a portion of the common control planes #212 manages data transfer (col. 10, lines 45-62; col. 12, lines 39-52); thereby, the portion of the common control planes #212 or the common control plane #212 itself may be considered as a control part) a storage part which stores data on a basis of a data position, the program for causing a computer to realize: (disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). Since the payload data cache #228 and the storage node #245 may include solid state storage devices and electromechanical hard disk drives, then the payload data cache #228 and the storage node #245 may store data based on physical address of the data. The payload data cache #228 and the storage node #245 are memories of a data storage system; and therefore, they may belong to a storage part of the storage system which is used for archival purposes (col. 2, lines 59-67 and col. 3, lines 1-4). In other words, the payload data cache #228 and the storage node #245 are considered as a portion of the storage part which stores data based on a data address)
a function of using, as a pointer for accessing the data, a uniform resource identifier (URI) that has a scheme to access data in a resource; (disclosing the system may make an API request (col. 9, lines 52-61) since a API request may allow one to retrieve data from a data source, or to send data. Since the API request may use a uniform resource identifier (URI) (col.9, lines 52-61) to quickly locate a specific portion of data by using index; that suggests that the URI, considered as a pointer, appears to define a scheme to locate data, which is considered to be located in a resource; and therefore, the scheme may be considered as a predetermined scheme (col. 3, lines 21-33; see also col. 2, lines 45-55))
a function of controlling and activating an application designated by the scheme associated with the URI and passing the resource of the URI to the application; and  (disclosing the common control plane #212 controls and performs services for jobs submitted by the job tracker #230 (col. 11, lines 32-34), and the job submitted by the job tracker #230 is in response to an API request (col. 10, lines 53-57). Therefore, in response to an API request, the common control plane #212 may receive a request associated with the URI that defines the scheme above. (col. 9, lines 52-61). Therefore, when the common control plane #212 performs the service submitted by the job tracker #230, the performance indicates that the common control plane #212 controls and initiates the API, which is a software allowing an application communicate with the archival data storage system (col. 6, lines 30-45), defined by the scheme. Therefore, the common control plane #212 controls and activates the application designated by the scheme associated with the URI. In response to the API request, the common control plane #212 may return result(s) to the application (col. 9, lines 46-51), and the result is located in a location defined by the resource indicated by the URI) 
a function of the application using the URI as the data position on a basis of the resource and processing data specified by the URI and stored in the storage part. (from the rejection above, the disclosure of data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2) means that the application uses the URI to perform the data transfer. Since the data transfer between the payload data cache #228 and the storage node #245 defined by the scheme and resource of the URI; thereby, the URI appears to access the physical address by using the resource and scheme to controls and transfers data stored in either the payload data cache #228 and the storage node #245)
Patiejunas recites
a uniform resource identifier (URI) that has a scheme to access data in a resource
But Patiejunas does not explicitly recite
a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position
However, Kishi discloses a basic configuration of URI. The configuration includes a scheme and an authority component. The scheme specifies a rule for accessing an information resource indicated by each URI. The scheme is associated with the authority considered as a resource that provides the information. Therefore, there is a relationship between the scheme and the resource, and such relationship may be described in a format for that URI. The expression of an URI may include a scheme, colon and two slashes, an authority component or resource. The colon and two slashes may be called as a delimiter (para 0141). Therefore, a 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Kishi. Therefore, the combination discloses a uniform resource identifier (URI) in which a predetermined scheme is associated with a resource in a format defined for each scheme after a predetermined delimiter instead of the data position. The person of ordinary skill in the art would have been motivated to apply the modification for providing a full format of URI that defines connections between devices and other resources, allowing an application to perform a specific operation using the specific content; and thereby, providing a faster access as compared to traditional memory access using address mapping and translation (Kishi, abstract))

Claims 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Patiejunas et al. (US 10,120,579), in view of Kishi et al. (US 2019/0026272, hereafter Kishi), as applied to claim 1, in view of Cok et al. (US 2013/0068831, hereafter Cok)
With respect to claim 4, Patiejunas recites
The system according to claim 1, wherein the control part controls and activates an application on a basis of the scheme associated with the URI. (disclosing the job submitted by the job tracker #230 is in response to an API request (col. 10, lines 53-57); therefore, in response to an API request, the common control plane #212 may receive a request, which is from an application, associated with the URI that defines the scheme above (col. 9, lines 52-61), 
Patiejunas recites
an application on a basis of the scheme associated with the URI
But Patiejunas does not explicitly recite
a plurality of applications on a basis of the scheme associated with the URI
However, Cok discloses a method for managing information, including receiving a plurality of URI access requests from one or more users (abstract); and each user may be considered as an application. Since a URI has a format of scheme://resource, thereby, the plurality of URI access requests from one or more users may be based on a scheme associated with the URI. Thus, this method is analogous to what has been done by Patiejunas. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of URI to access memory system of Patiejunas, to include the method for receiving a plurality of URI access requests of Cok. Therefore, the combination discloses a plurality of applications on a basis of the scheme associated with the URI. The person of ordinary skill in the art would have been motivated to apply the modification for efficiently communicating with a group, receiving information from members of the group, and interactively storing information for the members of the group; and thereby, reduced cost and improved efficiency for communications (Cok, paras 0009-0010))

With respect to claim 5, Patiejunas recites
The system according to claim 1, wherein the data position is a physical address. ((disclosing data may be transferred between the payload data cache #228 and the storage node #245 (col. 14, lines 24-31; fig. 2). Since the payload data cache #228 and the storage node #245 may include solid state storage devices and electromechanical hard disk drives, then the payload data cache #228 and the storage node #245 may store data based on physical address of the data, and the physical address may be the data position)

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Patiejunas et al. (US 10,120,579), in view of Kishi et al. (US 2019/0026272, hereafter Kishi), as applied to claim 1 above, in view of Johnson (US 2014/0033003), and in view of Saxena (US 2016/0285947)
With respect to claim 6, Patiejunas recites
The system according to claim 1, wherein the data position is specified including address information. (disclosing storing and managing data on append-only data storage media and devices. Storing data means storing the data in a physical address, considered as a data position (col. 2, lines 45-55)
Patiejunas recites
the data position is specified including address information
But Patiejunas does not explicitly recite 
the data position is specified including at least an IO controller number
However, Johnson discloses that a method, in which a URI may comprise a URL (para 0005), and Saxena discloses a method for accessing a page (para 0033) using an URL that may 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of Patiejunas, to include the uniform resource identifier (URI) of Johnson. Therefore, the combination discloses the URI may include a URL and the data position is specified including address information. The person of ordinary skill in the art would have been motivated to apply the modification for using URL as a subset of URI for accessing. Since the URL is used to describe the identity of an item, while URI provides a technique for defining the identity of an item; and thereby, access time is reduced and performance is improved (Johnson, para 0003))
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the uniform resource identifier (URI) of the combination of Patiejunas and Johnson, to include the method of URI of Saxena. Therefore, the combination discloses the data position is specified including at least an IO controller number. The person of ordinary skill in the art would have been motivated to apply the modification for modifying an URI to include an URL, and thereby, communications is improved while avoiding costly data charges (Saxena, para 0001))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137